Citation Nr: 1627078	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand condition.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot.

3.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In October 2013, the Veteran filed a Notice of Disagreement (NOD) with the July 2013 rating decision which denied, amongst other things, the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), chronic obstructive pulmonary disease (COPD), a right hand condition and human immunodeficiency virus (HIV).  In a May 2014 Statement of the Case (SOC), the RO addressed all four issues.  However, on the Veteran's July 2014 VA Form 9, he limited his appeal to the issue of entitlement to service connection for a right hand condition.  Therefore, the Board will not address the other issues listed on the May 2014 SOC.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran contends that he developed a right hand condition due to recoil while using a M16 rifle in service.  See July 2012 VA Form 21-526b.  He states that he is unable to use his right hand due to the pain.  See October 2012 VA Form 21-4138.  He also states that his right hand is so painful that it "became numb pain."  See October 2012 correspondence.  

The Veteran's DD 214 indicates that his specialty was a radio operator, which is not related at all to the use of a M16.  On the Veteran's ETS Report of Medical History, the Veteran indicated that "I think I am in perfect health; except for my big toe."  No disabilities were listed on the Veteran's October 1970 separation examination. 

The Veteran was afforded a VA examination in May 2012 where the examiner diagnosed the Veteran with degenerative arthritis of the right hand.  X-ray results revealed degenerative changes of the hand without acute fracture.  The Veteran reported that his right thumb condition began in 1969.  Specifically, he reported that his right thumb was jammed in a rifle.  The examiner did not provide any etiological opinion concerning the Veteran's right hand.  

A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The United States Court for Veterans Claims (Court) has held that, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that a medical examination report must contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Based on the facts in question, the Veteran was not initially entitled to a VA examination; however, since he was afforded an inadequate one in May 2012, the Board finds that a remand is necessary to afford the Veteran an adequate examination.  
Second, in a May 2014 rating decision, the RO denied entitlement to a rating in excess of 10 percent for hallux valgus of the right and left foot.  In a July 2014 VA Form (interpreted as a NOD), the Veteran indicated that he disagreed with the rating.  In July 2014, the RO sent the Veteran a letter indicating that they would issue him a SOC.  The RO has not issued a SOC in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  

Third, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2014 and associate them with the electronic claims file.

2.  Issue a Statement of the Case that addresses the issues of entitlement to a rating in excess of 10 percent for hallux valgus of the right and left foot, see July 2014 VA Form 9.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's right hand disability.  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the 



examination report that the claims folder was reviewed. All appropriate clinical testing should be conducted. The examiner is asked to provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater possibility) that any current right hand disability is related to active military service.

A complete rationale for the opinion must be provided. 

The examiner's attention is directed to the Veteran's statement that he injured his right hand when a M16 gun recoiled in 1969.  The examiner's attention is also directed to the May 2012 VA x-ray results which revealed degenerative changes of the hand without acute fracture.  

4.  Then, the AOJ should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




